              Case 3:19-mc-80007 Document 1 Filed 01/09/19 Page 1 of 6



 1   J. Toji Calabro, CA Bar No. 239950
     George A. Hanson
 2   STUEVE SIEGEL HANSON LLP
     460 Nichols Road, Suite 200
 3   Kansas City, MO 64122
 4   Telephone: 816-714-7100
     Facsimile: 816-714-7101
 5   Email: Calabro@stuevesiegel.com
     Email: hanson@stuevesiegel.com
 6
     Attorneys for Plaintiffs
 7
     Jody A. Landry
 8   jlandry@littler.com
     LITTLER MENDELSON, P.C.
 9   501 West Broadway
10   Suite 900
     San Diego, CA 92101
11   Telephone: 619-232-0441
     Facsimile: 619-232-4302
12
     Attorney for Defendant DIRECTV, LLC
13
14
15
                                UNITED STATES DISTRICT COURT
16                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
     RODRIGO MORENO BALA and
17   JORDAN SIZELOVE,                                 Civil No. 3:19-mc-8007
18                  Plaintiffs,
                                                      JOINT APPLICATION FOR
19   v.                                               CONFIRMATION AND ENFORCEMENT
20                                                    OF ARBITRATION AWARDS AND FOR
     DIRECTV, LLC,
                                                      ENTRY OF FINAL ORDER AND
21                  Defendant.                        JUDGMENT

22
23          Plaintiffs Rodrigo Moreno Bala and Jordan Sizelove and Defendant DIRECTV, LLC, hereby
24   jointly petition the Court, pursuant to Sections 9 and 13 of the Federal Arbitration Act, 9 U.S.C.
25   §§ 1, et seq. (“FAA”), for an Order confirming and enforcing the arbitration Orders and Awards
26   (“Arbitration Awards”) issued by the Arbitrator The Honorable Gary Taylor on September 6, 2018,
27   in JAMS Case Nos. 1240022196 and 1220053493 (the “Arbitral Proceedings”), which granted
28   approval to the parties’ settlements of Plaintiffs’ claims under the Fair Labor Standards Act
                Case 3:19-mc-80007 Document 1 Filed 01/09/19 Page 2 of 6



 1   (“FLSA”), 29 U.S.C. § 201, et seq. Copies of the Arbitration Awards are filed herewith as Exhibits
 2   1 and 2.
 3   I.      PARTIES
 4           1.        Plaintiff Rodrigo Moreno Bala is an individual residing in Richmond, California,
 5   who was employed by Defendant as a satellite installation and repair technician in the State of
 6   California.
 7           2.        Plaintiff Jordan Sizelove is an individual residing in Antioch, California, who was
 8   employed by Defendant as a satellite installation and repair technician in the State of California.
 9           3.        Defendant DIRECTV, LLC is a limited liability company engaged in interstate
10   commerce whose principal place of business is in California, and who conducts business within the
11   geographic boundaries of the Northern District of California.
12
     II.     JURISDICTION & VENUE
13
                4.     The claims asserted by Plaintiffs arose within the Northern District of California.
14
             5.        As Plaintiffs’ claims in the Arbitral Proceedings arise under the FLSA, jurisdiction in
15
     this Court is proper pursuant to 28 U.S.C. § 1331 and 29 U.S.C. § 216(b).
16
             6.        Moreover, the parties’ arbitration agreements, attached hereto as Exhibits 3 and 4, do
17
     not specify in which court they shall apply for an order enforcing/confirming an arbitration award.
18
     The Arbitral Proceedings were handled out of, and the Arbitration Awards entered in, Los Angeles,
19
     California by the arbitrator The Honorable Gary Taylor. Accordingly, pursuant to 9 U.S.C. § 9, this
20
     Court is a proper venue for such an application.
21
22   III.    FACTUAL ALLEGATIONS

23           7.        The Arbitral Proceedings, the actions underlying this application, were brought by

24   former employees of Defendant for allegedly unpaid wages and overtime, pursuant to the FLSA.

25   These actions were initiated before JAMS pursuant to the arbitration agreements between Defendant

26   and Plaintiffs.

27           8.        The Arbitral Proceedings were pending and set to be heard in California when the

28   parties reached a settlement. That settlement was the result of an intensive, weeks-long, arms-length
                                                       -2-
              Case 3:19-mc-80007 Document 1 Filed 01/09/19 Page 3 of 6



 1   negotiation involving the Arbitral Proceedings and a number of other matters filed by Plaintiffs’
 2   counsel against Defendant raising similar claims. Mediator Michael Dickstein, of Dispute Resolution
 3   (see http://dicksteindisputeresolution.com/), a well-respected mediator with deep experience
 4   mediating a wide range of wage and hour litigation matters, conducted an in-person mediation with
 5   representatives for all the parties on November 30, 2017, in Dallas, Texas. Although substantial
 6   progress was made on November 30, the parties were unable to reach final agreement at the
 7   mediation. Over the course of subsequent weeks, and with the assistance of Mr. Dickstein, the
 8   parties continued negotiations and ultimately reached an agreement on a framework for settling the
 9   Arbitral Proceedings and the other related cases on January 3, 2018.
10          9.      While the settlement of the Arbitral Proceedings was reached as part of a global
11   settlement of related cases, Plaintiffs specifically agreed to their own individual settlement
12   agreements with Defendant to resolve the claims that they asserted in the Arbitral Proceedings.
13          10.     On August 29, 2018, Plaintiff Moreno Bala, and then on September 5, 2018, Plaintiff
14   Sizelove, filed unopposed motions for approval of the parties’ settlements. Copies of these motions
15   are filed herewith as Exhibits 5 and 6.
16          11.     On September 6, 2018, the JAMS arbitrator presiding over the Arbitral Proceedings,
17   The Honorable Gary Taylor, entered the Arbitration Awards, final awards approving the settlements
18   as fair and reasonable resolutions of contested litigation involving bona fide disputes.
19          12.     Entry of judgment confirming the Arbitration Awards is a required term of those
20   settlement agreements between the parties. (See Exhibit 5 at Ex. A, pp. 8-10 & Exhibit 6 at Ex. A,
21   pp. 8-10.) Thus, the parties now jointly apply to the Court for entry of those Arbitration Awards as a
22   Final Order and Judgment of the Court, pursuant to 9 U.S.C. §§ 9 and 13, which permit the parties to
23   obtain an order confirming the Arbitration Awards and have judgment entered on that order.
24   Specifically, Section 9 of the FAA provides:
25
                    If the parties in their agreement have agreed that a judgment of the
26
                    court shall be entered upon the awards made pursuant to the
27
                    arbitration, . . . then at any time within one year after the award is
28
                                                     -3-
              Case 3:19-mc-80007 Document 1 Filed 01/09/19 Page 4 of 6



 1                  made any party to the arbitration may apply to the court so specified
 2                  for an order confirming the award, and thereupon the court must grant
 3                  such an order unless the award is vacated, modified, or corrected as
 4                  prescribed in sections 10 and 11 of this title. If no court is specified in
 5                  the agreement of the parties, then such application may be made to the
 6                  United States court in and for the district within which such award was
 7                  made.
 8
     9 U.S.C. § 9. Section 13 further provides that an order confirming, modifying, or correcting an
 9
     award may be “filed with the clerk for the entry of judgment thereon,” and “judgment so entered
10
     shall have the same force and effect, in all respects, as, and be subject to all the provisions of law
11
     relating to, a judgment in an action.” Id. at § 13.
12
            13.     A court also may enter a stipulated judgment resolving FLSA claims if it “reflect[s] a
13
     reasonable compromise over issues . . . that are actually in dispute . . . to promote the policy of
14
     encouraging settlement of litigation.” See Lynn’s Food Stores, Inc. v. United States Dept. of Labor,
15
     679 F.2d 1350, 1353 (11th Cir. 1982). Of course, the fairness of these settlements already was
16
     considered by the Arbitrator, who found that good cause existed for approval of the settlements.
17
            14.     The Court has a jurisdictional basis to enter a final judgment pursuant to 9 U.S.C. § 9,
18
     which provides that upon timely application for an order confirming an arbitration award “the court
19
     must grant such an order unless the award is vacated, modified, or corrected as prescribed in sections
20
     10 and 11” of the FAA. Based on the foregoing, the Court need not make a detailed inquiry into the
21
     terms of the settlements, which were arrived at in adversarial arbitrations where all parties were
22
     represented by counsel. See Stewart v. Legal Helpers Debt Resolution, LLC, 2014 U.S. Dist. LEXIS
23
     133575, *10 (W.D.N.C. Sept. 23, 2014) (explaining that once certain documents have been filed,
24
     including the arbitration agreement, the award at issue, and papers confirming the parties’ positions,
25
     “there is little left for this Court to do.”); Taylor v. Nelson, 788 F.2d 220, 225 (4th Cir. 1986).
26
     Nonetheless, the parties have provided the Court with copies of the settlement agreements and
27
28
                                                      -4-
              Case 3:19-mc-80007 Document 1 Filed 01/09/19 Page 5 of 6



 1   approval briefing submitted to the Arbitrator (Exhibits 5 and 6) to allow the Court to confirm the
 2   arbitration awards were not the product of corruption, fraud, undue means, or any other infirmity.
 3           15.     In light of the record before the Court and 9 U.S.C. §§ 9 and 13, the parties apply to
 4   the Court to enter the Arbitrator’s final Arbitration Awards, attached as Exhibits 1 and 2, as the Final
 5   Order and Judgment in this case.
 6
     Respectfully submitted this 9th day of January, 2019,
 7
     STUEVE SIEGEL HANSON LLP                                  LITTLER MENDELSON, P.C.
 8
     By: /s/ George A. Hanson                                  By: /s/ Jody A. Landry
 9   J. Toji Calabro, CA Bar No. 239950                        Jody A. Landry
     George A. Hanson                                          501 West Broadway
10   460 Nichols Road, Suite 200                               Suite 900
     Kansas City, Missouri 64112                               San Diego, CA 92101
11   Telephone: 816-714-7100                                   Telephone: 619-232-0441
     Email: Calabro@stuevesiegel.com                           Facsimile: 619-232-4302
12   Email: hanson@stuevesiegel.com                            Email: jlandry@littler.com

13                                                             ATTORNEY FOR DEFENDANT
     LEAR WERTS LLP
14
     By: /s/ Todd C. Werts
15   Todd C. Werts
     2003 W. Broadway, Ste. 107
16   Columbia, Missouri 65203
     Telephone: 573-875-1991
17   Email: lear@learwerts.com

18   ATTORNEYS FOR PLAINTIFF

19
20                                       CERTIFICATE OF SERVICE

21           I hereby certify that on January 9, 2019, I electronically filed the above and foregoing with

22   the Clerk of the Court using the CM/ECF system, which will automatically send an e-mail

23   notification of such filing to all attorneys of record.

24
                                                     /s/ George A. Hanson
25                                                   Attorney for Plaintiff
26
27
28
                                                       -5-
              Case 3:19-mc-80007 Document 1 Filed 01/09/19 Page 6 of 6

 1
 2                                 UNITED STATES DISTRICT COURT

 3                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

 4   RODRIGO MORENO BALA and
     JORDAN SIZELOVE,                                       Civil No. 3:19-mc-8007
 5                  Plaintiffs,
 6   v.
 7   DIRECTV, LLC,
 8                  Defendant.
 9
10
                      [PROPOSED] ENTRY OF FINAL ORDER AND JUDGMENT
11
            The Court has received and considered the Parties’ Joint Application for Confirmation and
12
     Enforcement of Arbitration Awards and Entry of Final Order and Judgment and all papers filed with
13
     that motion. Pursuant to 9 U.S.C. §§ 9 and 13, the parties have requested that the Court enter as a
14
     Final Order and Judgment an Arbitrator’s awards granting final approval of two related Fair Labor
15
     Standards Act settlement. Having considered the Joint Application and all documents filed
16
     therewith, the Court hereby GRANTS the Parties’ Joint Application and enters as a final order and
17
     judgment the attached arbitration awards, which represent fair and reasonable resolutions of
18
     contested litigation involving a bona fide disputes.
19
     Dated this __ day of ____________________, 2018.
20
21
22
23
                                                   _____________________________________
24
                                                   United States District Judge
25
26
27
28
